Concurring Opinion.
Montgomery, J.
It is required by §4294 Burns 1901, Acts 1899, p. 63, as a condition precedent to the issuance of street improvement bonds and the right to pay the same in instalments,'that the owner of the lot or tract of ground subject to the lien shall promise and agree in writing not to make any objection on account of any illegality or irregularity in the assessment, and to pay the same personally. The issuance of bonds without this written waiver by the owner of the real estate affected would be unauthorized; and the extension of the time of payment of the assessment lien is secured, not by a mere agreement of parties, but by virtue of a right granted by statute. The execution of such waiver and personal obligation by any one other than the owner would not satisfy the requirements of the statute, or authorize the issuance of improvement bonds, or estop the holder of the lien from collecting the assessment at any time. If the holder of the lien cannot be bound by a waiver executed by a volunteer, then there could be no consideration for the personal agreement of such volunteer promisor. These facts take this case out of the class in which an administrator or executor may bind himself personally upon an independent contract. With this explanation, and upon the -understanding that the complaint proceeds upon the theory that Milton Shirk was the owner, or one of the owners, of the real estate assessed for the improvement, at the time he executed the instrument sued on, I concur in the-result reached in the opinion of my brother Hadley.